DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					       Response Date
2. 	This Office Action is in response to applicant's response filed on July 13, 2022  

from Non-Final Office Action mailed out on April 13, 2022. 


  			                        Status of Claims 
3.   	Claims 1-11 have been amended. Claims 1-11 are pending in the Application.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Payzer et al. Pub. No.: US 2019/0268662 A1 (Hereinafter “Payzer”) in view of Wagner et al. Pub. No.: US 2016/0373499 A1 (Hereinafter “Wagner”).

 	Regarding Claim 1, Payzer discloses a system, comprising one or more computer processors that execute machine-readable instructions to perform (see paragraph [0024]): 
distributing a live video provided by a distributor to viewers (see include, but is not limited to, paragraph [0042]);
	measuring a first duration during which one of the viewers continuously views the live video (see include, but are not limited to, paragraphs [0050], [0057] and [0062]); 
	determining whether the first duration has reached a first threshold (see include, but is not limited to, paragraphs [0059] and [0062]);
	 in response to determining that the first duration has reached the first threshold, giving a reward to the one of the viewers during distribution of the live video (see paragraphs [0059] and [0062]); 
Payzer fails to explicitly disclose:
	increasing a value representing a status of the distributor in response to either an increase in a total number of times the live video is distributed by the distributor or an increase in total duration of the distribution of the live video; and 
	determining the reward based on the value.
In analogous art, Wagner teaches:
	increasing a value representing a status of the distributor in response to either an increase in a total number of times the live video is distributed by the distributor or an increase in total duration of the distribution of the live video (see include, but are not limited to, paragraphs [0027], [0028] and [0048]); and 
	determining the reward based on the value (see include, but are not limited to, paragraphs [0027], [0028] and [0048]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Payzer with the teaching as taught by Wagner in order to provide live broadcast feeds on various themed channels, where users, e.g., broadcasting users, compete with one another to earn the ability to broadcast media, thereby those users with the highest ranking or largest number of points have a better opportunity or chance to broadcast 

Regarding Claim 2, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Wagner further discloses the one or more computer processors further perform:  changing a type of the reward to be given to the one of the viewers based on the value (see paragraph [0019]).

Regarding Claim 3, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Wagner further discloses receiving input information from the viewers during the distribution (see paragraph [0033); measuring a second duration during which the one of the viewers does not input the input information (see paragraphs [0035] and [0037]); and suspending the measuring of the first duration when the second duration has reached a second threshold (see paragraphs [0035] and [0037]).

Regarding Claim 4, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Payzer further discloses the one or more computer processors further perform: determining whether  the one of the viewers inputs input information within a period of time after the first duration reaches the first threshold (see paragraph [0062]); and in response to determining that the one of the viewers has inputted the input information within the period, giving the reward (see paragraphs [0059] and [0062]).
Regarding Claim 5, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Payzer further discloses wherein an amount of the reward given when the live video includes a moving image of the distributor is higher than an amount of the reward given when the live video does not include the moving image (see paragraph [0091]).
Regarding Claim 6, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Wagner further discloses wherein an amount of the reward is higher the value is higher (see paragraph [0037]).
Regarding Claim 7, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Wagner further discloses wherein an amount of the reward is higher the value is smaller (see paragraph [0038]).
Regarding Claim 8, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Payzer further discloses wherein the one or more computer processors further perform receiving input information from the viewers during the distribution; and the giving of the reward includes giving the reward based at on an input performance of the input information from at least one of the viewers (see include, but is not limited to, paragraphs [0059] and [0062]).
Regarding Claim 9, Payzer in view of Wagner teach the system as discussed in the rejection of claim 1. Wagner further discloses wherein an amount of the reward given when the at least one of the viewers inputs an item is higher than an amount of the reward given when the at least one of the viewers does not input the item (see include, but is not limited to paragraph [0038]).
Regarding Claim 10, the claim is being analyzed with respect to the rejection of claim 1.
 	Regarding Claim 11,  the claim is directed toward embody the method of claim  in  a “non-transitory computer-readable medium”. It would have been obvious to embody the procedures of Payzer in view of Wagner discussed with respect to claim 1 in a “non-transitory computer-readable medium” in order that the instructions could be automatically performed by a processor.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




      /ALAZAR TILAHUN/      Primary Examiner, Art Unit 2424